Exhibit 10.7

 
JOINT PROSECUTION AND DEFENSE AGREEMENT


This Joint Prosecution and Defense Agreement (the "Agreement") is made effective
as of April 1, 2004, by and between ClearOne Communications, Inc. (“ClearOne”),
Parsons Behle & Latimer (“PB&L”), Edward Dallin Bagley (“Bagley”) and Burbidge &
Mitchell (“B&M”). Each of the foregoing are individually referred to as a
"Party" and sometimes collectively referred to as the "Parties" throughout this
Agreement.


RECITALS


A.  Bagley is a director and shareholder of ClearOne.


B.  On or about February 6, 2004, Lumbermens Mutual Casualty Company
(“Lumbermens”) filed a Complaint for Declaratory Judgment in the United States
District Court for the District of Utah against ClearOne, Bagley and certain
other current and former directors of ClearOne entitled Lumbermens Mutual
Casualty Company v. ClearOne Communications, Inc., Case No. 2:04CV0119TC (the
“Insurance Litigation”).


C.  On or about February 9, 2004, ClearOne and Bagley filed a complaint against
National Union Fire Insurance Company of Pittsburgh, Pennsylvania (“National
Union”) and Lumbermens in the United States District Court for the District of
Utah entitled ClearOne Communications, Inc., et al. v. National Union Fire
Insurance Company, et al., Case No. 2:04CV0145TS (the “Second Insurance
Lawsuit”).


D.  PB&L has entered an appearance for, and is representing, all defendants in
the Insurance Litigation other than Bagley and Michael A. Pierce. PB&L is
representing ClearOne in the Second Insurance Lawsuit. B&M has entered an
appearance for and is representing Bagley in the Insurance Litigation and the
Second Insurance Lawsuit.


E.  In the Insurance Litigation, ClearOne and Bagley have asserted counterclaims
against National Union and Lumbermens. In addition, the Second Insurance Lawsuit
has been consolidated with the Insurance Litigation for all purposes. (For
further reference in this Agreement, the “Insurance Litigation” refers to all
claims and defenses therein, together with the Second Insurance Lawsuit unless
otherwise stated.)


F.  In the Insurance Litigation (with the consolidated claims from the Second
Insurance Lawsuit), ClearOne is pursuing claims, inter alia, to recover the
policy limits of ceratin policies for directors and officers insurance issued by
National Union and Lumbermens (the “Insurance Policies”) and Bagley is pursuing
related claims, inter alia, to recover losses which he incurred due to National
Union’s and Lumbermens’s refusal to pay the policy limits under the Insurance
Policies to ClearOne which refusals caused ClearOne to enter into a settlement
agreement which diluted his shareholdings in ClearOne. On the other hand,
National Union and

1



Lumbermens allege in the Insurance Litigation, inter alia, that they have
properly rescinded the Insurance Policies due to alleged fraud in procuring the
Insurance Policies.


G.  The joint prosecution of the Company’s claims and Bagley’s claims in the
Insurance Litigation, and defense of National Union’s and Lumbermens’ claims in
the Insurance Litigation, is in the best interests of ClearOne and Bagley and
will likely lead to an economy of litigation expenses in the Insurance
Litigation.


H.  Due to their prior and current representation of ClearOne and Bagley in
litigation concerning matters which are also the subject of the Insurance
Litigation, PB&L and B&M are familiar with the underlying facts in the Insurance
Litigation and are able to work as co-counsel in the Insurance Litigation.


I.  Through March 30, 2004, Bagley has paid the attorney’s fees and costs of B&M
in connection with Insurance Litigation. On the other hand, ClearOne has paid
the attorney’s fees and costs of PB&L in connection with the Insurance
Litigation.


J.  ClearOne, Bagley, PB&L and B&M now wish (1) to reach certain agreements
concerning the joint prosecution of ClearOne’s and Bagley’s claims in the
Insurance Litigation and joint defense of claims made by National Union and
Lumbermens in the Insurance Litigation, (2) to allocate certain responsibilities
in the Insurance Litigation, (3) to make certain agreements in order to protect
all applicable privileges, including the attorney/client privilege and work
product doctrine, and (4) to reach certain agreements concerning the payment of
litigation expenses, including attorney’s fees, in the Insurance Litigation.


THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, and in consideration of the mutual covenants herein, the Parties
agree as follows:


1. Joint Prosecution and Representation. For purposes of the Insurance
Litigation, PB&L and B&M shall jointly prosecute ClearOne’s and Bagley’s claims
in the Insurance Litigation and shall jointly defend ClearOne and Bagley with
respect to claims made by National Union and Lumbermens in such litigation. PB&L
and B&M shall divide and allocate duties and responsibilities for pre-trial
activities (including discovery), as well as for trial in a cost efficient
manner (but in a manner which will not impede the effective representation of
ClearOne and Bagley). In connection with such joint representation, B&M may make
formal appearances for ClearOne and PB&L may make formal appearances for Bagley.


2. Conflicts of Interest. There is a potential for a conflict of interest
arising from PB&L’s and B&M’s joint and concurrent representation of ClearOne
and Bagley. In particular, and among various potential conflicts, ClearOne and
Bagley may have or may develop adverse positions with respect to the division of
any proceeds received by settlement, or otherwise, from the Insurance
Litigation. When any conflicts of interests arise between ClearOne and Bagley in
connection with the Insurance Litigation, PB&L and B&M shall undertake to notify
ClearOne

2



and Bagley of the existence of such conflict(s) of interest. In the event of any
such conflicts, PB&L shall represent ClearOne solely with respect to any
conflict and B&M shall represent Bagley solely with respect to such conflict.
Accordingly, ClearOne and Bagley waive any actual or potential conflict of
interest by virtue of the joint representation set forth in Section 1, above.


3. Payment of Litigation Expenses. Unless and until this Agreement is terminated
by any of the Parties hereto in accordance with Section 9, below, ClearOne shall
pay all litigation expenses, including attorney’s fees, of PB&L and B&M in the
Insurance Litigation.


4. Cooperation. ClearOne and Bagley agree to cooperate with PB&L and B&M in
connection with the Insurance Litigation by (i) making themselves and persons in
their employ and control available to PB&L and B&M for interviews, for
deposition testimony and for trial in the Insurance Litigation and (ii) making
documents within their possession or control available to PB&L and B&M for
purposes of the Insurance Litigation. It is expressly anticipated that Bagley
will have confidential communications with PB&L and that ClearOne and its
officers, directors and employees will have confidential communications with
B&M; it is the express intent of the Parties that such communications will be
protected by the attorney/client privilege.


5. Joint Litigation Materials. The Parties agree to share Joint Litigation
Materials (as defined below) protected by the attorney-client privilege, the
work product doctrine, and all other applicable privileges, protections,
doctrines, or any other immunity otherwise available, in order to assert
mutually common and/or joint claims and defenses that are or may be asserted in
the Insurance Litigation. To further their common interests, the Parties intend
to exchange privileged and work product information, orally, electronically, and
in documents. The Parties intend to share draft pleadings and memoranda, and
other information that may or may not include factual analyses, mental
impressions, reports of witness interviews, and other similar information
(collectively, “Joint Litigation Materials”). The Parties would not exchange any
of the other Parties such Joint Litigation Materials but for their mutual and
common interests in the Insurance Litigation, but for the undertakings in this
Agreement and but for the understanding that by doing so they do not waive any
attorney/client privilege, work product privilege or any other applicable
privilege. The Parties agree that in the exchange of Joint Litigation Materials
among the Parties to this Agreement they shall continue to protect the
confidentiality of the Joint Insurance Materials or will not waive any
applicable privilege, protection or immunity.


6. Privilege. The Joint Litigation Materials which the Parties intend to
exchange between and among the Parties to this Agreement are privileged from
disclosure to adverse or other third parties as a result of the attorney-client
privilege, the joint-defense privilege, the work product doctrine, and other
applicable privileges or protections. By this Agreement, the Parties state that
in the pursuit of their common interests in of the Insurance Litigation they do
not intend to waive any applicable privileges and they intend to preserve to the
maximum extent permitted by applicable law the attorney-client privilege, the
work-product doctrine and all other privileges or protections which they may
have. The disclosure of Joint Litigation Materials by a receiving

3



Party does not constitute a waiver of any attorney/client privilege, work
product privilege or any other applicable privilege held by the producing Party.


7. Waiver. Neither ClearOne nor Bagley shall have authority to waive any
applicable privilege or doctrine for conversations, matters or materials
exchanged or developed during the pendency of this Agreement on behalf of the
other without the other’s consent; nor shall any waiver of an applicable
privilege or doctrine by the conduct of any Party be construed to apply to any
other Party.


8. Non-Disclosure. The Parties shall not disclose any Joint Litigation
Materials, and any other conversations, matters of materials otherwise protected
by any applicable privileges or doctrines, to any third persons (other than
those working with or on behalf of the Parties for purposes of the Insurance
Litigation) without the consent of both ClearOne and Bagley. This obligation
survives any termination of this Agreement pursuant to Section 9, below.


9. Termination. Any Party to this Agreement may terminate this Agreement by
giving written notice to all other Parties. In the event of termination of this
Agreement, Bagley hereby waives any right to preclude PB&L from representing
ClearOne in the Insurance Litigation or in any other matter or dispute (even if
adverse to Bagley) on the grounds of PB&L’s representation of Bagley pursuant to
this Agreement; likewise, ClearOne hereby waives any right to preclude B&M from
representing Bagley in the Insurance Litigation or in any other matter or
dispute (even if adverse to ClearOne) on the grounds of B&M’s representation of
ClearOne pursuant to this Agreement. Notwithstanding any termination of this
Agreement, all parties shall continue to be bound by this Agreement with regard
to any Joint Litigation Materials and matters protected by the attorney/client
privilege disclosed to the Parties.


10. Severability. If any provision of this Agreement is invalidated, the
remainder of this Agreement shall be fully enforceable.


11. Enforcement. The Parties agree that a breach of the provisions of this
Agreement by a Party will cause irreparable harm to the other Parties and
therefore agree that injunctive relief is an appropriate means to enforce this
Agreement. The Parties further agree that this paragraph is not intended to
limit the rights or remedies of the Parties in the event of a breach of the
Agreement.


12. Modification. This Agreement may be modified, amended, or supplemented only
by a writing signed by all Parties to this Agreement.


13. No Admission. In the event of any adversarial action, proceeding or
litigation between any of the Parties, no Joint Litigation Materials, as defined
here, that have been disclosed pursuant to this Agreement, shall be used or
construed to constitute an admission against interest by any Party or to alter
or adversely affect any rights, claims, defenses or other relations as among any
of the Parties. In any such adversarial action, proceeding or litigation

4



between any of the Parties, the Joint Litigation Materials may only be used if
such are part of the public record of any proceeding or are otherwise
discoverable.


14. Substitution of Counsel. If ClearOne or Bagley retains new counsel for the
Insurance Litigation other than PB&L and B&M, the Joint Litigation Materials
shall be provided to such new counsel when and only when new counsel provides
written assurance to ClearOne and Bagley , in a form acceptable to ClearOne and
Bagley, that such new counsel will protect the confidentiality of the Joint
Litigation Materials and matters protected by the attorney/client privilege and
work product doctrine in accordance with the provisions of this Agreement.


15. Headings. The headings in this Agreement are intended solely as a
convenience and shall not control or in any way affect the meaning or
interpretation of any provision of this Agreement.


16. Governing Law. This Agreement shall be governed by the laws of the State of
Utah.


 
 
 
 
/s/ Edward Dallin Bagley
_____________________________________
EDWARD DALLIN BAGLEY
 
CLEARONE COMMUNICATIONS, INC., a Utah corporation
 
 
By:  /s/ Delonie N. Call                                           
Delonie N. Call, VP, Human Resources
 
 
BURBIDGE & MITCHELL
 
 
By:  /s/ Jefferson W. Gross                                     
Jefferson W. Gross
 
 
PARSONS BEHLE & LATIMER
 
 
By:  /s/ Raymond Etcheverry                                 
Raymond Etcheverry


 
 

--------------------------------------------------------------------------------


 


FIRST AMENDMENT TO JOINT PROSECUTION AND
DEFENSE AGREEMENT


This First Amendment to the Joint Prosecution and Defense Agreement (the
"Amendment") is made effective retroactively to April 1, 2004, by and between
ClearOne Communications, Inc. (“ClearOne”), Parsons Behle & Latimer (“PB&L”),
Edward Dallin Bagley (“Bagley”) and Burbidge & Mitchell (“B&M”). Each of the
foregoing are individually referred to as a "Party" and sometimes collectively
referred to as the "Parties" throughout this Agreement.


RECITALS


A.  Effective April 1, 2004, ClearOne, Bagley, PB&L and Burbidge & Mitchell
entered into a Joint Prosecution and Defense Agreement (the “JPDA”).


B.  In order to resolve an ambiguity in the JPDA, the parties have agreed to
enter into this Amendment.


1. Amendment. Section 3 of the JPDA is hereby amended to read in its entirety as
follows:
Payment of Litigation Expenses. Unless and until this Agreement is terminated by
any of the Parties hereto in accordance with Section 9, below, ClearOne shall
pay all litigation expenses, including attorney’s fees, of PB&L and B&M in the
Insurance Litigation except for litigation expenses which are solely related to
Bagley’s claims in the Insurance Litigation.


2. Except as expressly amended herein, the parties re-affirm the JPDA.
 
 
 
 
/s/ Edward Dallin Bagley
_____________________________________
EDWARD DALLIN BAGLEY
 
CLEARONE COMMUNICATIONS, INC., a Utah corporation
 
 
By:  /s/ Zee Hakimoglu___________________
Zee Hakimoglu, Chief Executive Officer
 
 
BURBIDGE & MITCHELL
 
 
By:  /s/ Jefferson W. Gross                                     
Jefferson W. Gross
 
 
PARSONS BEHLE & LATIMER
 
 
By: /s/ Raymond Etcheverry                                 
Raymond Etcheverry





 